


Exhibit 10.1


[New Albertson's, Inc. and Albertson's LLC Letterhead]




April 16, 2015


SUPERVALU INC.
Attn: Mr. Sam Duncan, President & CEO
PO Box 990
Minneapolis, MN 55440-0990


Re:
Transition Services Agreement between SUPERVALU INC. (“SVU”) and New
Albertson’s, Inc. (“NAI”) dated March 21, 2013

Transition Services Agreement between SUPERVALU INC. and Albertson’s LLC (“ABS”)
dated March 21, 2013 (singularly “TSA”; collectively, “TSAs”)


Dear Sam:


We appreciate SVU’s time discussing the TSAs and the fees for TSA services
supporting the transition and wind down of the TSAs, including services
supporting the divestiture of stores pursuant to the merger with Safeway Inc.
(“Safeway”), the transition of Services to NAI and ABS (including Safeway) or
third parties, and other transition and wind down services pursuant to the TSAs.


This letter agreement confirms the agreements we’ve reached in regard to the
transition and wind down of the TSAs. All capitalized terms not otherwise
defined herein shall have the meanings provided in the TSAs.


In exchange for SVU’s agreement to provide services to NAI and ABS as needed to
transition and wind down the TSAs and the Services provided by SVU thereunder
(collectively, the “Transition and Wind Down Services”), ABS and NAI shall pay
SVU eight (8) advance payments of $6.25 Million each for an aggregate payment of
$50 Million, subject to the terms of this letter agreement and as follows:
 
1.
On the first day of the first full calendar month following the execution of
this letter agreement by all parties hereto, and the first day on each sixth
month anniversary thereafter for the next seven (7) consecutive six (6) month
periods, ABS and NAI shall make an aggregate advance payment of $6.25 Million to
SVU.

2.
NAI and ABS shall determine in their sole and absolute discretion how they shall
apportion the $6.25 Million payments between themselves (with SVU being paid the
full $6.25 Million).



ABS and NAI shall not be obligated to pay any fees to SVU under Section 3.4 or
Section 6.5 of the TSAs.


The Transition and Wind Down Services shall be provided by SVU to NAI and ABS in
an orderly manner and timeline as reasonably determined by NAI, ABS and SVU.
Prior to a scheduled payment, SVU may notify ABS and NAI that the costs
associated with Transition and Wind Down Services under the TSAs are materially
higher (i.e., 5% or more) than anticipated by SVU and shall provide ABS and NAI
with reasonable documentation supporting the same (“Fee Notice”). Prior to a
scheduled payment, ABS and/or NAI may notify SVU that SVU is not performing in
all material respects the Transition and Wind Down Services as needed to support
ABS and NAI’s transition and wind down activities (“Service Notice”). Upon
delivery of either a Fee Notice or a Service Notice, the parties shall discuss
and negotiate in good faith to address the fee and service issues presented in
the notice(s). In the event the parties cannot reach a resolution within fifteen
(15) days after the delivery of a Fee Notice or Service Notice, either party may
commence the process provided in Section 6.2 of the TSAs. For the avoidance of
doubt, no Transition and Wind Down Services shall give rise to any
Non-Performance Holdback; provided, that the foregoing shall not impact the
rights of NAI and ABS under Section 2.5(c) of the TSAs for Services that are not
Transition and Wind Down Services.


The parties further agree that notwithstanding anything to the contrary in the
TSAs or any delivery of a Service Provider Termination Notice by SVU, but
subject to the terms and conditions of this letter agreement, SVU shall complete
all




--------------------------------------------------------------------------------




Transition and Wind Down Services, including but not limited to the transition
of Services supporting ABS and NAI stores, distribution centers, divisions, back
office, general office, surplus properties and other functions and facilities;
provided, that the parties shall negotiate in good faith whether NAI and ABS
shall pay SVU additional fees if the Transition and Wind Down Services are not
completed within four years from the first payment hereunder and SVU shall not
stop providing the Transition and Wind Down Services for so long as the parties
are negotiating such incremental fees in good faith.


This letter agreement may be executed in counterparts. This letter agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof, and supersedes all prior agreements, understanding and
representations with respect thereto. Except as amended by this letter
agreement, the terms and provisions of the TSAs are unmodified and in full force
and effect. In the event of inconsistencies between the terms of the TSAs and
terms of this letter agreement, the terms of this letter agreement shall
control. Sections 7.1 through 7.4 of the TSAs are hereby incorporated herein by
reference, and such provisions shall apply as if fully set forth herein. This
letter agreement shall be binding upon and inure to the benefit of the parties
and their respective heirs, successors and assigns.




Sincerely,


Albertson’s LLC
/s/ Robert Miller                                         
Name: Robert Miller                     
Title: CEO                                     



                
New Albertson’s, Inc.
/s/ Mike Bessent              
Name: Mike Bessent                      
Title: VP & Treasurer                     











ACKNOWLEDGED AND AGREED:


SUPERVALU INC.
/s/ Sam Duncan              
Name: Sam Duncan                       
Title: CEO                                      







